Exhibit 10.5

 

JOINDER

(1.75 Lien Notes)

 

JOINDER NO. 1 dated as of December 10, 2019 (this “Joinder”) to (i) the FIRST
LIEN INTERCREDITOR AGREEMENT dated as of October 31, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “First
Lien Intercreditor Agreement”) among HOVNANIAN ENTERPRISES, INC. (“Hovnanian”),
K. HOVNANIAN ENTERPRISES, INC. (the “Company”), certain of their subsidiaries,
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as the First Lien
Collateral Agents (as defined therein), the First Lien Representatives (as
defined therein) and the Joint First Lien Collateral Agent (as defined therein)
and (ii) the First Lien Collateral Agency Agreement dated as of October 31, 2019
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “First Lien Collateral Agency Agreement” and, together with the
First Lien Intercreditor Agreement, the “Joined Agreements”) among Hovnanian,
the Company, certain of their subsidiaries, WILMINGTON TRUST, NATIONAL
ASSOCIATION (“WTNA”), in its capacities as the First Lien Collateral Agents, the
First Lien Representatives and the Joint First Lien Collateral Agent (as defined
therein).

 

A.     Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement
and the First Lien Collateral Agency Agreement, as applicable.

 

B.     As a condition to the ability of the Company, Hovnanian and their
subsidiaries to incur Additional First Lien Indebtedness and to secure such
Additional First Lien Indebtedness with the liens and security interests created
by the documents governing such Additional First Lien Indebtedness, the
Additional First Lien Representative in respect thereof is required to become a
First Lien Representative and the Additional First Lien Collateral Agent in
respect thereof is required to become a First Lien Collateral Agent and is
required to become subject to and bound by, the First Lien Intercreditor
Agreement and First Lien Collateral Agency Agreement. Section 8.2(b) of the
First Lien Intercreditor Agreement and Section 4.05(b) of the First Lien
Collateral Agency Agreement each provides that such Additional First Lien
Representative may become a First Lien Representative and such Additional First
Lien Collateral Agent may become a First Lien Collateral Agent pursuant to the
execution and delivery by the Additional First Lien Representative and the
Additional First Lien Collateral Agent of this Joinder to each of the Joined
Agreements in the form attached to each thereto as Exhibit 1 and the
satisfaction of the other conditions set forth in Section 8.2(b) of the First
Lien Intercreditor Agreement and Section 4.05(b) of the First Lien Collateral
Agency Agreement. WTNA, in its capacity as collateral agent (in such capacity,
the “Notes Collateral Agent”) under the Indenture, dated as of the date hereof
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Indenture”), among Hovnanian, the Company, the subsidiaries of
Hovnanian from time to time party thereto, and WTNA, in its capacities as
trustee (in such capacity, the “Notes Trustee”) and as Notes Collateral Agent,
pursuant to which the Notes Collateral Agent is authorized to appoint sub-agents
to performs its duties under the Indenture and the Security Documents (as
defined in the Indenture) and the Notes Collateral Agent has, pursuant to the
Security Agreement, appointed the New Collateral Agent as joint collateral agent
to the extent set forth in the Security Agreement. The Notes Trustee, in its
capacity as Additional First Lien Representative (the “New Representative”), the
1.75 Pari Passu Lien Collateral Agent, in its capacity as Additional First Lien
Collateral Agent (the “New Collateral Agent”) and the Notes Collateral Agent are
executing this Joinder in accordance with the requirements of the First Lien
Intercreditor Agreement and First Lien Collateral Agency Agreement to, among
other things, add the Obligations (as defined in the Indenture) in respect of
the Notes (as defined in the Indenture) and the Indenture (the “1.75 Lien Notes
Obligations”) as Additional First Lien Indebtedness under the First Lien
Intercreditor Agreement and the First Lien Collateral Agency Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

SECTION 1.     In accordance with Section 8.2(b) of the First Lien Intercreditor
Agreement and Section 4.05(b) of the First Lien Collateral Agency Agreement, the
New Representative and the New Collateral Agent by their signatures below (i)
shall become a First Lien Representative and a First Lien Collateral Agent,
respectively, under, and the related Additional First Lien Indebtedness and
Additional First Lien Claimholders become subject to and bound by, the Joined
Agreements with the same force and effect as if the New Representative and New
Collateral Agent had originally been named therein as a First Lien
Representative or a First Lien Collateral Agent, respectively, and (ii) hereby
agree to all the terms and provisions of the Joined Agreements applicable to
them as First Lien Representative and First Lien Collateral Agent, respectively,
become subject to and bound by, the Joined Agreements with the same force and
effect as if the New Representative and New Collateral Agent had originally been
named therein as a First Lien Representative or a First Lien Collateral Agent,
respectively.

 

SECTION 2     Each of the New Representative and New Collateral Agent represent
and warrant to each other First Lien Collateral Agent, each other First Lien
Representative, the Joint First Lien Collateral Agent and the other First Lien
Claimholders, individually, that (i) it has full power and authority to enter
into this Joinder, in its capacity as trustee and collateral agent, as
applicable, (ii) this Joinder has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability, and (iii) the First Lien Documents relating to such Additional
First Lien Indebtedness provide that, upon the New Representative’s and the New
Collateral Agent’s entry into this Joinder, the Additional First Lien
Claimholders represented by them will be subject to and bound by the provisions
of the Joined Agreements.

 

SECTION 3.     The Class of Additional First Lien Indebtedness shall be 1.75
lien Indebtedness (“1.75 Lien Indebtedness”), which shall constitute (x) Junior
Lien Claims to the 1.5 Lien Claims, 1.25 Lien Claims, 1.125 Lien Claims and the
Senior Credit Agreement Claims, (y) Senior Lien Claims to any Additional First
Lien Indebtedness secured by Liens on the Common Collateral that rank junior to
the Liens on the Common Collateral securing the 1.75 Lien Indebtedness and (z)
pari passu claims with any other 1.75 Lien Indebtedness permitted under the
Joined Agreements, including without limitation, the Indebtedness being incurred
on the date hereof pursuant to the Credit Agreement, dated as of the date
hereof, among Hovnanian, the Company, the subsidiaries of Hovnanian from time to
time party thereto, the lenders from time to time party thereto, and WTNA, as
administrative agent and collateral agent.

 

SECTION 4.     This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Joint First Lien
Collateral Agent, each First Lien Collateral Agent and First Lien Representative
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative and the New Collateral Agent. Delivery of an executed
signature page to this Joinder by facsimile transmission or other electronic
means shall be effective as delivery of a manually signed counterpart of this
Joinder.

 

SECTION 5.     Except as expressly supplemented hereby, each of the First Lien
Intercreditor Agreement and the First Lien Collateral Agency Agreement shall
remain in full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 6.     THIS JOINDER, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATING TO THIS JOINDER (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE)
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD
RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

SECTION 7.     Any provision of this Joinder that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Joined Agreements, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.     All communications and notices hereunder shall be in writing and
given as provided in Section 8.7 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

 

SECTION 9.     Sections 8.8 and 8.18 of the First Lien Intercreditor Agreement
are hereby incorporated herein by reference as if fully set forth herein.

 

[Remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder to the First Lien Intercreditor Agreement and the First
Lien Collateral Agency Agreement as of the day and year first above written.

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

in its capacity as Notes Trustee for the holders of the

1.75 Lien Notes Obligations, as New Representative,

 

 

 

 

 

 

 

 

 

 

By:

/s/ Quinton M. DePompolo

 

 

 

Name: Quinton M. DePompolo

 

 

 

Title: Banking Officer

 

                  Address for notices:           246 Goose Lane, Suite 105    
Guilford, CT 06437     attention of: K. Hovnanian Administrator     Telecopy:
302-636-4149                

WILMINGTON TRUST, NATIONAL ASSOCIATION,

in its capacity as 1.75 Pari Passu Lien Collateral

Agent for the holders of the 1.75 Lien Notes

Obligations, as New Collateral Agent

                    By:  /s/ Quinton M. DePompolo       Name: Quinton M.
DePompolo       Title: Banking Officer                     Address for notices:
          246 Goose Lane, Suite 105     Guilford, CT 06437     attention of: K.
Hovnanian Administrator     Telecopy: 302-636-4149           Acknowledged:      
   

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Collateral Agent

                    By:  /s/ Quinton M. DePompolo       Name: Quinton M.
DePompolo       Title: Banking Officer  

 

 

--------------------------------------------------------------------------------

 

 

Receipt acknowledged by:

 

Senior Credit Agreement Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity as

Senior Credit Agreement Collateral Agent and Senior

Credit Agreement Administrative Agent

 

 

By:   /s/ Jeffery Rose                                          

Name: Jeffery Rose

Title: Vice President

 

1.125 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.125 Lien Trustee

 

 

By:   /s/ Quinton M. DePompolo                       

Name: Quinton M. DePompolo

Title: Banking Officer

 

 

--------------------------------------------------------------------------------

 

 

1.125 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.125 Lien Collateral Agent

 

 

By:   /s/ Quinton M. DePompolo                       

Name: Quinton M. DePompolo

Title: Banking Officer

 

 

1.25 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.25 Lien Trustee

 

 

By:   /s/ Quinton M. DePompolo                       

Name: Quinton M. DePompolo

Title: Banking Officer

 

 

1.25 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.25 Lien Collateral Agent

 

 

By:   /s/ Quinton M. DePompolo                       

Name: Quinton M. DePompolo

Title: Banking Officer

 

 

--------------------------------------------------------------------------------

 

 

1.5 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.5 Lien Trustee

 

 

By:   /s/ Quinton M. DePompolo                       

Name: Quinton M. DePompolo

Title: Banking Officer

 

 

1.5 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.5 Lien Collateral Agent

 

 

By:   /s/ Quinton M. DePompolo                       

Name: Quinton M. DePompolo

Title: Banking Officer

 

 

 

Joint First Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as Joint First Lien Collateral Agent

 

 

By:   /s/ Quinton M. DePompolo                       

Name: Quinton M. DePompolo

Title: Banking Officer

 